Case 1:19-cv-00426-LO-IDD Document 30 Filed 08/01/19 Page 1 of 3 PagelD# 260

 

PILED
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION i ue ot te
Pu gt ot, om 26
EMMANUEL OGEBE,
Plaintiff,

Vv.
Civil No. 1:19-cv-00426-LO-IDD
DOW JONES & COMPANY, DREW
HINSHAW, JOE PARKINSON, AND
GBENGA AKINGBULE,

Defendants.

 

 

OPPOSITION TO 1°’ DEFENDANT’S APPLICATION TO
TO FILE AUDIOVISUAL EVIDENCE

In response to Defendant Dow Jones & Company’s, Inc. d/b/a The Wall Street Journal
(“Defendant” or “WSJ”), through counsel, application to move this Court for entry of an Order
allowing them to file an audiovisual exhibit, to wit, a 911 call recording along with their motion
to dismiss, Plaintiff Emmanuel Ogebe in opposition thereto, hereby states as follows:

1, Plaintiff commenced this action on April 10, 2019. See Dkt. 1.

2. Plaintiff served the Complaint upon 1“ Defendant on June 19, 2019.

3. The time for Defendant to file a responsive pleading was extended by the court,
on the motion and stipulation of 1 Defendant that no party would be prejudiced by the
modification of the schedule requested, to July 24, 2019.

4, On July 24, 2019, Defendant’s counsel e-mailed Plaintiff Ogebe indicating their
intent to file a 911 Recording along with a motion to dismiss. |

5. Counsel for WSJ conferred with Plaintiff, on Monday, July 22"¢ pursuant to rules
of court requiring pre-motion conference to narrow down areas of disagreement, and this issue
did not come up.

6. Plaintiff objects to the Defendant’s last minute request to include a 911 phone
Case 1:19-cv-00426-LO-IDD Document 30 Filed 08/01/19 Page 2 of 3 PagelD# 261

recording in its motion to dismiss as it would palpably be prejudicial to Plaintiff who has been
more than accommodating to the Defendant. Issues of evidence should be adduced to in
pleadings and extrapolated on in trial. After the delay in Plaintiff's opportunity to proceed with
his case on schedule, and not having afforded him an opportunity to present same, Defendant
now seeks to present evidence ahead of and leap-frogging the plaintiff.

7. 1 Defendant’s prayer, in its motion filed on July 19, 2019, sought for leave to file
in excess of 30 pages, for the express purpose of addressing the “choice of law, constitutional,
common law and statutory issues.” Defendant’s request did not include a request for adducing
substantive evidence but was strictly limited to points of law.

8. The order of this court, delivered on July 22", 2019, expressly stated thus, “It is
hereby ordered that Defendant Dow Jones & Company, Inc. has leave to exceed the page limit in
Local Civil Rule 7(F)(3) by five (5) pages for its Memorandum of Points and Authorities in
support of its motion to dismiss.” The Order of this Honorable Court is clearly confined to points
of law and authorities.

9. WHEREFORE, Plaintiff Emmanuel Ogebe respectfully requests that the Court
enter an Order denying Defendant’s request to introduce an audiovisual exhibit of a 911
recording or any other evidentiary issues contrary to Defendant’s own prior prayer and outside
the scope of the Court’s Order.

10. Dated: August _1_, 2019

For Service on:

 

Emmanuel Ogebe Matthew E. Kelley, Va. Bar No. 84045

1025 Connecticut Avenue NW Ballard Spahr LLP

#1000 1909 K Street NW, 12th Floor

Washington, DC 20036 Washington, DC 20006

justiceforjos@gmail.com (202) 508-1112
kelleym@ballardspahr.com

Plaintiff Pro Se Counsel for Defendant Dow Jones & Co.
Case 1:19-cv-00426-LO-IDD Document 30 Filed 08/01/19 Page 3 of 3 PagelD# 262

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this _1st day of August, 2019, I caused a copy oF the
foregoing to be filed electronically with the Clerk of Court using the CM/BEF system, which

will then send a notification of such filing to all interested parties.

I further certify that I did not receive the assistance of counsel in preparing this motion.

 
   

Emmanuel Og e
